Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 32, 33, 35-36, 38-39, 42-43, 45-46, 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al (US 2015/0181546) (hereinafter Freda).
 	Regarding claim 1, Freda discloses a method for sending  data performed by a wireless transmit/receive unit (WTRU), the method comprising: 
determining, that uplink data is available for transmission to a base station (see Freda, Fig. 20, p. [0334]; e.g.,  In step 2001, the eNB decides that traffic characteristics motivate the use of UL-only communications in a DSS band. Thus, the eNB verifies the availability of one or more DSS band channels from the geolocation database and any coexistence management entities to which it may subscribe (2003);
sending, a transmission to the base station  before receiving synchronization information from the base station in response to the transmission, wherein the transmission comprises at least a portion of the uplink data and a preamble (see Freda, Fig. 20, p. [0334-0338], e.g., the UE will then transmit the RACH preamble until a response is received or until the maximum transmit 
receiving a response message from the base station, wherein the response message indicates the synchronization information (see Freda, Fig. 20, p. [0334-0338], e.g., If, the RACH procedure is successful, the eNB determines (from the first power headroom report) whether to keep the UL-only cell configured for this UE or to deactivate it and try another frequency (2019)).
2-31. (Canceled)  
 	Regarding claim 32, Freda discloses the method of claim 1, wherein the synchronization information indicates at least one of a timing advance command (TAC) , or a transmit power command (TPC), and wherein the method further comprises receiving data in accordance with a timing reference indicated by at least one of the TAC (see Freda, p. [0285], e.g., frequency offset adjustment commands are sent by the eNB at the same time as timing alignment or timing advance commands) or the TPC.  
 	Regarding claim 35, Freda discloses the method of claim 1, wherein the method further comprises receiving a radio access control (RRC) message, wherein the RRC message indicates configuration information for a random access procedure, and wherein sending the transmission to the base station before receiving the synchronization information from the base station is based on the configuration information for the random access procedure (see Freda, Fig. 20, p. [0335], e.g., assuming a channel is available, the eNB configures a UL-only cell, e.g., using RRC signalling (2007), which includes sending the UE the following parameters: frequency of cell, power control related parameters).  
 	Regarding claim 36, Freda discloses the method of claim 35, wherein the configuration information indicates a reception window, and wherein receiving the response message from the 
 	Regarding claim 38, Freda discloses wireless transmit/receive unit (WTRU) for sending data, the WTRU comprising: a processor, the processor configured to: determine that uplink data is available for transmission to a base station (see Freda, Fig. 20, p. [0334]; e.g.,  In step 2001, the eNB decides that traffic characteristics motivate the use of UL-only communications in a DSS band. Thus, the eNB verifies the availability of one or more DSS band channels from the geolocation database and any coexistence management entities to which it may subscribe (2003); send a transmission to the base station before receiving synchronization information from the base station in response to the transmission, wherein the transmission comprises at least a portion of the uplink data and a preamble see Freda, Fig. 20, p. [0334-0338], e.g., the UE will then transmit the RACH preamble until a response is received or until the maximum transmit power is reached (2015). If the RACH procedure times out, the eNB assumes that the UE cannot use the UL-only cell and deactivates it for that UE (2017)); and receive a response message from the base station, wherein the response message indicates the synchronization information (see Freda, Fig. 20, p. [0334-0338], e.g., If, the RACH procedure is successful, the eNB determines (from the first power headroom report) whether to keep the UL-only cell configured for this UE or to deactivate it and try another frequency (2019)).  

 	Regarding claim 42, Freda discloses the WTRU of claim 38, wherein the processor is further configured to receive a radio access control (RRC) message, wherein the RRC message indicates configuration information for a random access procedure, and wherein the processor is configured to send the transmission to the base station before receiving the synchronization information from the base station is based on the configuration information for the random access procedure (see Freda, Fig. 20, p. [0335], e.g., assuming a channel is available, the eNB configures a UL-only cell, e.g., using RRC signalling (2007), which includes sending the UE the following parameters: frequency of cell, power control related parameters).  
 	Regarding claim 43, Freda discloses the WTRU of claim 42, wherein the configuration information indicates a reception window, and wherein the processor is configured to receive the response message from the base station further by receiving the response message during a duration of time indicated by the reception window (see Freda, p. [0322], e.g., the eNB that is expecting to receive the RACH, the eNB will wait for the RACH from the UE following a PDCCH order for a specific time window. If the RACH is not received by the eNB during that time window, the eNB will assume that the UL operation cannot be established for that particular cell based on the interference on that channel and/or the power limitations imposed on the UE on that particular channel).  

 	Regarding claim 45, Freda discloses a wireless transmit/receive unit (WTRU) for sending data, the WTRU comprising: a processor, the processor configured to: determine that uplink data is available for transmission to a base station (see Freda, Fig. 20, p. [0334]; e.g.,  In step 2001, the eNB decides that traffic characteristics motivate the use of UL-only communications in a DSS band. Thus, the eNB verifies the availability of one or more DSS band channels from the geolocation database and any coexistence management entities to which it may subscribe (2003); send a transmission to the base station before receiving synchronization information from the base station in response to the transmission, wherein the transmission comprises at least a portion of the uplink data and a preamble (see Freda, Fig. 20, p. [0334-0338], e.g., the UE will then transmit the RACH preamble until a response is received or until the maximum transmit power is reached (2015). If the RACH procedure times out, the eNB assumes that the UE cannot use the UL-only cell and deactivates it for that UE (2017)); and receive a response message from the base station during a duration of time indicated by a reception window, wherein the response message indicates the synchronization information (see Freda, Fig. 20, p. [0334-0338], e.g., If, the RACH procedure is successful, the eNB determines (from the first power headroom report) whether to keep the UL-only cell configured for this UE or to deactivate it and try another frequency (2019), and p. [0285], e.g., frequency offset adjustment commands are sent by the eNB at the same time as timing alignment or timing advance commands).  
 	Regarding claim 46, Freda discloses the WTRU of claim 45, wherein the synchronization information comprise indicates at least one of a timing advance command (TAC), or a transmit power command (TPC), and wherein the processor is further configured to receive data in accordance with a timing reference indicated by at least one of the TAC (see Freda, p. [0285], 
	Regarding claim 49, Freda discloses the WTRU of claim 45, wherein the processor is further configured to receive a radio access control (RRC) message, wherein the RRC message indicates a configuration for a random access procedure, and wherein the processor is configured to send the transmission to the base station before receiving the synchronization information from the base station is based on the configuration for the random access procedure (see Freda, Fig. 20, p. [0335], e.g., assuming a channel is available, the eNB configures a UL-only cell, e.g., using RRC signalling (2007), which includes sending the UE the following parameters: frequency of cell, power control related parameters).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of  Johansson et al (US 2013/0260745)(hereinafter Johansson).
 	Regarding claim 33, Freda discloses a RACH is triggered when the timing alignment timer has expired, in which case an RRC connection needs to be re-established” (see Freda, p. [0266]).  	
However, Freda does not expressly disclose the method of claim 1, wherein the uplink data comprises a radio resource control (RRC) re-establishment request.  

It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Johansson’s teachings into Freda.  The suggestion/motivation would have been to provide RRC re-establishment procedure in order to improve inter-RAT mobility performance as suggested by Johansson.
  Regarding claim 40, , the combined teachings of Freda and Johansson disclose the WTRU of claim 38, wherein the uplink data comprises a radio resource control (RRC) re-establishment request (see Johansson, Fig. 3, p. [0043], e.g., step 331, UE 303 starts to perform RRC re-establishment with eNB 302 and sends an RRC re-establishment request to eNB 302. The RRC re-establishment request contains the UE identity information with respect to the earlier RRC connection, such as the previous C-RNTI, the previous cell ID, and the previous MAC-I).
Regarding claim 47, the combined teachings of Freda and Johnson discloses the WTRU of claim 45, wherein the uplink data comprises a radio resource control (RRC) re-establishment request (see Johansson, Fig. 3, p. [0043], e.g., step 331, UE 303 starts to perform RRC re-establishment with eNB 302 and sends an RRC re-establishment request to eNB 302. The RRC re-establishment request contains the UE identity information with respect to the earlier RRC connection, such as the previous C-RNTI, the previous cell ID, and the previous MAC-I).
Claims 34, 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Choi et al (US 2016/0262179) (Hereinafter Choi).
 	Regarding claim 34, Freda does not expressly disclose the method of claim 1, wherein the method further comprises determining a random access procedure based on a signal measurement and a threshold, and wherein sending the transmission to the base station before receiving the synchronization information from the base station is based on the determined random access procedure.  
 	Choi discloses the above recited limitations (see Choi, p. [0027], e.g., transmitting a random access preamble to a target remote radio head (RRH) of which strength of the received downlink signal is equal to or greater than a threshold value among a plurality of the RRHs, receiving a random access response message for indicating to configure an uplink connection with an RRH which is selected based on a difference between reception power of the random access preamble received by the target RRH).
 	 It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Choi’s teachings into Freda.  The suggestion/motivation would have been to provide optimized service capability to a user as suggested by Choi.
Regarding claim 41, the combined teachings of Freda and Choi disclose the WTRU of claim 38, wherein the processor further configured to determine a random access procedure based on a signal measurement and a threshold, and wherein the processor is configured to send the transmission to the base station before receiving the synchronization information from the base station is based on the determined random access procedure (see Choi, p. [0027], e.g., transmitting a random access preamble to a target remote radio head (RRH) of which strength of 
 Regarding claim 48, the combined teachings of Freda and Choi disclose the WTRU of claim 45, wherein the processor further configured to determine a random access procedure based on a signal measurement and a threshold, and wherein the processor is configured to send the transmission to the base station before receiving the synchronization information from the base station is based on the determined random access procedure (see Choi, p. [0027], e.g., transmitting a random access preamble to a target remote radio head (RRH) of which strength of the received downlink signal is equal to or greater than a threshold value among a plurality of the RRHs, receiving a random access response message for indicating to configure an uplink connection with an RRH which is selected based on a difference between reception power of the random access preamble received by the target RRH).
Allowable Subject Matter
Claims 37, 44 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/            Primary Examiner, Art Unit 2477